DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 2, the limitation of a “pressing protruding part configured to form a protrusion by curving the core wire” is ambiguous and confusing in light of the specification.  
Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the anticipatory rejections under 35 U.S.C. 102 made in this Office action:	
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	Claims 1, 2, 4, 6, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2011/151393 (“Enderlin”).  Regarding claim 1, Enderlin discloses a connector terminal that is to be attached (i.e. capable of being attached) to a connector housing, the connector terminal comprising:
	a terminal main body unit (see annotated figures below, labeled TMBU) including a wire connection section (labeled WCS below) that is to be electrically connected (i.e., is capable of being connected to) to a core wire (labeled CW below) of a wire 5; and

	wherein the wire connection section includes a locking portion (labeled LP  below) configured to lock the cover unit, and
	the cover unit includes an engagement portion (labeled EP below) configured to be engaged with the locking portion so as to lock the cover unit to the wire connection section, and
	a pressing portion (labeled PP below) configured to, in a state in which the engagement portion is engaged with the locking portion, sandwich and press the core wire of the wire between the pressing portion and the wire connection section.

    PNG
    media_image1.png
    1847
    1431
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    3300
    2550
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    1847
    1431
    media_image3.png
    Greyscale


	Per claim 4, the wire connection section includes a bottom portion (labeled BP above), and a pair of wall portions (labeled W1 and W2 above) that are opposed to each other standing upright from both edges of the bottom portion, and
the pressing portion sandwiches and presses the core wire between the pressing portion and the bottom portion of the wire connection section. 
Per claim 6, each of the pair of wall portions includes a holding portion (labeled HP above) configured to (i.e. capable of) hold the core wire when the cover unit is attached to the wire connection section (for example, a core wire having a width similar to that of the cable 5).
Per claim 10 the terminal main body unit includes a terminal connection section (labeled TCS above) that is formed as a single piece with the wire connection section, and that is configured to be connected to a counterpart connector terminal, and,
in a state in which the cover unit is attached to the wire connection section, the wire connection section includes, between the terminal connection section and the cover unit, an opening (labeled “opening” above)for detecting the presence or absence of the core wire.
Per claim 11, the wire 5 is a covered wire including a covering portion 50 that covers the core wire 51, and at least one of the wire connection section and the cover unit includes a clamping portion (labeled CP above) configured to clamp the covering portion.




Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Enderlin in view of Koellmann et al. US 10594053 (“Koellmann”).  Enderlin does not disclose that the bottom portion of the wire connection section includes, at a position thereof opposed to the pressing portion of the cover unit, a raised part that is raised toward the pressing portion side.
Koellman discloses a terminal where the bottom portion 14 of the wire connection section includes, at a position thereof opposed to the pressing portion 15, a raised part 16 that is raised toward the pressing portion side.  
It would have been obvious to include a raised part opposed to the pressing portion in Enderlin as taught in Koellman.  The reason for doing so would have been to ensure a secure connection between the pressing portion and bottom portion as was known in the art and as taught in Koellman.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Enderlin in view of Shi et al. US 7892048 (“Shi”).  
Regarding claim 12, Enderlin does not disclose a connector housing into which the connector terminal is to be inserted.
Shi discloses a connector housing 2 into which terminals 3 are inserted.  It would have been obvious to house the Enderlin terminals in a housing such as taught in Shi.  The reason for doing so would have been to form a multi-terminal connector as was known in the art.
.

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 101 52 519 A1 (“Blosch”).
Regarding claim 1, Blosch discloses a connector terminal 1 that is to be attached (i.e. capable of being attached) to a connector housing, the connector terminal comprising:
	a terminal main body unit (see annotated figures below, labeled TMBU) including a wire connection section (labeled WCS below) that is to be electrically connected (i.e., is capable of being connected to) to a core wire (labeled CW below) of a wire 25; and
	a cover unit (labeled CU below) configured to be attached to the wire connection section, and to cover the wire connection section,
	wherein the wire connection section includes a locking portion (labeled LP  below) configured to lock the cover unit, and
	the cover unit includes an engagement portion (6, 8) configured to be engaged with the locking portion so as to lock the cover unit to the wire connection section, and


    PNG
    media_image4.png
    1936
    1496
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    1847
    1431
    media_image5.png
    Greyscale



Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art does not disclose the assembly or method as claimed, including (regarding claim 3) that the cover unit includes a deformation restricting portion configured to restrict deformation of the pressing protruding part when the pressing protruding part curves the core wire or (regarding claim 7) that the holding portions are formed between the pair of wall portions at positions that are displaced relative to each other or (regarding claim 8) that the holding portions each have a plate shape including a corner part, and the holding portions hold the core wire with the corner parts.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached on Monday-Thursday, 8:30 - 5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSS N GUSHI/Primary Examiner, Art Unit 2833